PER CURIAM.
Harlan Reynolds appeals the final judgment dissolving his marriage to Sandra Reynolds. We affirm the judgment with the exception of the amount of alimony.
Mr. and Mrs. Reynolds are both approaching retirement age. Although the issue was not well developed at trial, Mrs. Reynolds apparently has significant health issues and already receives Social Security disability benefits. At the time of trial, she was living with her daughter but wished to live independently.
At the time of this divorce, the couple had very limited assets and a modest income. Each of them filed a financial affidavit that contained an extremely conservative disclosure of monthly expenses. It is likely that both of them will experience actual expenses in excess of their estimates during the coming years. In her affidavit, Mrs. Reynolds estimated that her *436monthly expenses exceeded her disability benefits by less than $150.
The trial court awarded Mrs. Reynolds permanent alimony of $600 per month. This amount obviously exceeds the amount justified by her financial affidavit, but it would not be enough to allow her to achieve her goal of independent living. Although the record may justify an award in excess of $150, the abbreviated trial did not develop evidence supporting an award of $600. Because of Mr. Reynolds’ limited resources, this amount exceeds his ability to pay. It is clear that he could not provide enough support to allow Mrs. Reynolds to live independently for any significant period of time.
Accordingly, we reverse the award in paragraph B of the final judgment and remand for a new determination of alimony.
Reversed and remanded.
ALTENBERND, C.J., and STRINGER and KELLY, JJ., Concur.